Citation Nr: 0824510	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  06-33 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for an eye disability. 

2.  Entitlement to service connection for residuals of 
malnutrition. 


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had Philippine Army service from November 1942 to 
February 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO). 

The veteran perfected an appeal as to the issue of service 
connection for hearing loss.  Subsequently, in a December 
2006 rating decision, the RO granted service connection for 
hearing loss.  As this represents a full grant of benefits 
sought, the issue is no longer in appellate status.  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.

REMAND

The veteran contends that he currently has an eye disability 
related to service.  He specifically asserts that he 
developed cataracts due to prolonged sun exposure and dust 
during service.  

Service treatment records are negative for any complaints or 
findings of an eye disability.  While visual acuity of 20/30 
bilaterally was noted in a September 1945 examination report, 
the remainder of the record is negative for any other 
findings related to the eye.  The examination report at 
service discharge noted no eye abnormalities and visual 
acuity of 20/20 bilaterally. 

The veteran also contends that Filipino soldiers suffered 
from nutritional deficiency during World War II.  Service 
treatment records, including the examination at service 
discharge, are completely silent for any complaints or 
findings of malnutrition.  

Post-service, the record shows that the veteran has cataracts 
and had cataracts surgery in 1990.  P.B. Tebangin, M.D. in a 
January 2006 statement and F.C. Briones, M.D in an October 
2006 statement both noted the veteran's complaints of eye 
problems which the veteran attributed to prolonged exposure 
to sunlight and dust during the war, as well as his advanced 
age.  Dr. Tebangin concluded that the veteran's poor eyesight 
was due to conditions during service.  He also noted an 
impression of malnutrition due to inadequate supply of food 
and vitamins during the war resulting in generalized body 
weakness. 

While Dr. Tebangin's opinion offers little in the way of 
support and appears to be based on the veteran's history, 
there is no other opinion of record.  Kowalski v. Nicholson, 
19 Vet. App. 171, 179 (2005) (It is error to reject a medical 
opinion solely on the basis that the medical opinion was 
based on a history given by the veteran.).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following action:  

1.  The veteran should be scheduled for 
a VA examination to determine the 
nature, extent, and etiology of any eye 
disability and residuals of 
malnutrition.  The claims folder must 
be made available to the examiner in 
conjunction with the examination.  

All pertinent pathology should be noted 
in the examination report.  For any eye 
disability or residual of malnutrition, 
the examiner should indicate whether 
there is a 50 percent probability or 
greater that it is related to service.  
In addressing this matter, the examiner 
should review and discuss the service 
physical examination reports and the 
medical reports by Drs. Tebangin and 
Briones.  

2.  Following the completion of the 
above, the AMC should re-adjudicate the 
issues of entitlement to service 
connection for eye disability and 
residuals of malnutrition.  If the 
decisions remain in any way adverse to 
the veteran, he should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include the 
applicable law and regulations 
considered pertinent to the issues on 
appeal as well as a summary of the 
evidence of record.  An appropriate 
period of time should be allowed for 
response.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).  




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  



 Department of Veterans Affairs


